Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5, 7, 11-17, 19 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over FU (2017/0156592) in view of Galloway et al (2018/0233227).
Regarding claims 1, 13, 23, 26 and 30, FU discloses a data server 11 device comprising processing circuitry and a storage medium. The data server 11 collects and stores physiological signals.

One of ordinary skill in the art would have found it obvious to combine the disclosure of Galloway et al to apply the machine learning module 125 ECG data for a plurality of patients with the sensor device 10 in FU to sense ECG data of a patient to determine based on the machine learning mode, that an episode of arrhythmia has occurred in the patient.  The skilled artisan would have been motivated to improve the machine learning model 125 and Galloway et al teach input ECGs to learning model 125 are used by machine learning training system 150 to retrain a machine learning model 125 to improve the model.
FU discloses performing feature-based delineation of the sensed ECG data to obtain cardiac features present in the sensed ECG data, see block 410. In response to determining that the episode of arrhythmia has occurred in the patient, data comprising an indication that the episode of arrhythmia has occurred in the patient is generated and one or more of the cardiac features that coincide with the episode of arrhythmia. See paragraphs [0044] and [0047] in FU. 
Regarding claims 2 and 14, Galloway et al teaches it is obvious to perform feature-based delineation where the processing circuitry of data server 11 and algorithm server 12 is configured to perform QRS detection. See paragraph [00222] in Galloway et al. The algorithm server 12 applies algorithms on the received ECG signals S10 to detect at least one feature of the ECG signals. See paragraph [0033] in FU.  
Regarding claim 3, 15, and 28, Fu discloses the algorithm server 12 detects beats of at least one ECG signal for obtaining the heart rate of the patient 15. See block 403. 

Regarding claim 5 and 17, Galloway et al discloses training the machine learning model and adjusting the labeling of the training data prior to training the system. See paragraph [0014]. Based on this teaching, one skilled in the art would have found it obvious to receive and adjust the feature-based delineation of the ECG data in response to the data comprising the indication that the episode of arrhythmia has occurred in the patient and one or more of the cardiac features coincide with the episode of arrhythmia. Similar to labeling of the training data prior to training the system, it would have been obvious to perform an adjustment in accordance with the feature-based delineation of the ECG data to obtain second cardiac features present in the ECG data.  
Regarding claim 7 and 19, FU discloses the processing circuitry is configured by the algorithm server 12 to extract the interval of every two successive R-waves (R-R interval) of the ECG signal I in the block 405 and then detects whether there is arrhythmia, or not according to the extracted R-R intervals. The examiner is interpreting each of the R-R intervals to comprise an intermediate representation in processing the ECG data. The machine learning model uses these intermediate R-R intervals as representations of ECG data for a plurality of patients, to the intermediate representation of the sensed ECG data and the cardiac features present in the 
Regarding claims 11 and 24, FU discloses applying a quality estimation algorithm to the data comprising the indication that the episode of arrhythmia has occurred in the patient and one or more of the cardiac features that coincide with the episode of arrhythmia comprises at least one of an estimate of the certainty or likelihood that the episode of arrhythmia has occurred in the patient.  See paragraphs [0037] and [0038].
Regarding claims 12 and 25, FU discloses a cloud computing device comprising network 14 and the algorithm server 12.
Allowable Subject Matter
Claims 6, 8-10, 18, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bhushan et al (US 2017/0347894) teach deriving equations from a training set containing data for over 100 patients with data recorded for ECG over a 1-4 hour interval, using a Linear Regression Machine Learning algorithm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
2/16/2022